Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  157971(59)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CROWN ENTERPRISES, INC., DIBDETROIT                                                                  Richard H. Bernstein
  LLC, RIVERVIEW-TRENTON RAILROAD                                                                      Elizabeth T. Clement
  COMPANY, CENTRAL TRANSPORT LLC,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
  and DETROIT INTERNATIONAL BRIDGE
  COMPANY,
            Plaintiffs-Appellants,
  v                                                                 SC: 157971
                                                                    COA: 340039
                                                                    Court of Claims: 16-000317-MZ
  STATE OF MICHIGAN, GOVERNOR,
  DEPARTMENT OF TRANSPORTATION, and
  MICHIGAN STRATEGIC FUND,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 21,
  2018 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).

        CLEMENT, J., did not participate due to her prior involvement as chief legal
  counsel for the Governor.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2019
         a0520
                                                                               Clerk